721 F.2d 253
DEERE & CO., Appellant,v.FARMLAND, INC., Appellee.
Nos. 83-1077, 83-1111.
United States Court of Appeals,Eighth Circuit.
Submitted Oct. 10, 1983.Decided Nov. 22, 1983.

Theodore R. Scott, McDougall, Hersh & Scott, Chicago, Ill., L.R. Voigts, Nyemaster, Goode, McLaughlin, Emery & O'Brien, Des Moines, Iowa, for Deere & Co.;    John M. Nolan, Deere & Company, Moline, Ill., of counsel.
Alan G. Carlson, Earl D. Reiland, Douglas J. Williams, Merchant, Gould, Smith, Edell, Welter & Schmidt, Minneapolis, Minn., for Farmland, Inc.
Before ROSS, McMILLIAN and BOWMAN, Circuit Judges.
PER CURIAM.


1
Plaintiff Deere & Company brought this action against Farmhand, Inc. under Section 43(a) of the Lanham Act, 15 U.S.C. Sec. 1125(a), and the common law of unfair competition.  Deere sought to enjoin Farmhand from selling certain front-end loaders that Farmhand had copied from Deere and had painted "John Deere green."    Farmhand counterclaimed for damages and attorneys' fees under the antitrust laws.  After a non-jury trial, the district court, the Honorable Donald E. O'Brien, found in favor of Farmhand on the allegations of Deere's complaint and in favor of Deere on the allegations of Farmhand's counterclaim.  Deere has appealed and Farmhand has cross-appealed.


2
We have carefully studied the record, including the trial court's opinion, the briefs and the arguments of the parties to this action.  We find no merit to the arguments for reversal of the decision below in any respect, and accordingly affirm pursuant to Rule 14 of the rules of this court on the basis of Judge O'Brien's opinion.   Deere & Company v. Farmhand, Inc., 560 F.Supp. 85 (S.D.Iowa 1982).